EXHIBIT FOR IMMEDIATE RELEASE Comverge Announces Pricing of Underwritten Offering of Common Stock East Hanover, NJ - November 19, 2009: Comverge, Inc. (Nasdaq:COMV), a leading provider of comprehensive smart grid, demand management, and energy efficiency solutions, announced today the pricing of an underwritten offering of 2.4 million shares of common stock at $10.50 per share. Comverge has also granted the underwriters the option to purchase up to 360,000 additional shares of common stock to cover over-allotments, if any.Comverge intends to use the net proceeds from this offering of approximately $23.5 million (and the net proceeds from any exercise of the underwriters’ option to purchase additional shares of common stock) to repay outstanding indebtedness, finance the capital requirements of its current and future contracts, as well as research and development, and for other general corporate purposes. RBC Capital Markets Corporation and Lazard Capital Markets LLC acted as joint book-running managers for the offering. Robert W. Baird & Co. Incorporated and Stephens Inc. acted as co-managers. This press release shall not constitute an offer to sell or the solicitation of an offer to buy nor shall there be any sale of these securities in any state or jurisdiction in which such offer, solicitation, or sale would be unlawful prior to registration or qualification under the securities laws of such state or jurisdiction. The shares are being offered through Comverge’s effective shelf registration statement. You may obtain copies of the prospectus supplement and accompanying prospectus related to this offering free of charge by visiting the SEC’s website at www.sec.gov or from RBC Capital Markets Corporation, Three World Financial Center, 200 Vesey Street, 8th Floor, New York, NY 10281-8098, Attention: Equity Syndicate, (212) 428-6670, or Lazard Capital Markets LLC, 30 Rockefeller Plaza, New York, NY 10020, Attention: Syndicate Department, 60th Floor, (212) 632-6717. About
